EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Myers-Payne on May 20, 2021.

The application has been amended as follows: 

Claim 3 (canceled)
Claim 4 (canceled)













Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are allowable over the closest prior art to Namai et al. and Sakurai et al.  The prior art to Namai et al. teaches Rh-substituted epsilon-Fe2O3 in an oriented body with a coercivity of as high as 31 kOe.  Sakurai et al. teaches a method of orienting epsilon-Fe2O3 particles (specifically nanorods) thereby producing an oriented body with increased coercivity.  Sakurai et al. achieves an increase in coercivity from about 20 kOe for the un-oriented epsilon-Fe2O3 nanoparticles to a maximum of 23.4 kOe.  While increasing coercivity in order to improve recording performance is known in the magnetic recording art, one of ordinary skill in the art prior to the effective filing date of the claimed invention would not have had a reasonable expectation of success in raising coercivity values to 33 kOe based on the state of the prior art.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Thurs, Fri 12:00-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Holly Rickman/Primary Examiner, Art Unit 1785